--------------------------------------------------------------------------------

Exhibit 10.10

Cooperative Business Operation Contract entered by and between Hangzhou the
Fifth
Season General Merchandise Investment Management Co., Ltd. and He Haiming & Yang
Xiaodong dated August 17 2009


Party A: Hangzhou The Fifth Season General Merchandise Investment Management
Co., Ltd

Party B: He Haiming & Yang Xiaodong

General Information of the Project

 * Party A would register a new company mainly in business scope of operating
   karaoke entertainment in Jiashan, Zhejiang Province.
 * The new company registered by Party A shall be operated by Party A and Party
   B jointly.
 * Party A shall provide a self-owned real estate at least 7000 sq.m as the
   place for business operation.
 * The total investment of the project is RMB 5,000,000 Yuan temporarily. Party
   A would contribute RMB 3,500,000 Yuan, Party B would contribute RMB 1,500,000
   Yuan, and other residual investment would be paid by Party A.
 * The term of cooperative business operation is 5 years since the registered
   date of the company. The Parties shall sign a new cooperative business
   operation contract 1 month before the terminate date of the original contract
   when the cooperation would be extended by the Parties. Party B has the
   priority of cooperative business operation.

Arrangement on Share Distribute

 * During the term of cooperative business operation, Party A holds 60% as the
   share proportion and Party B holds 40%.
 * Any Party shall notice the other when the Party is going to transfer its
   share to a third one. The other Party has the priority of acquiring the
   transferred share under equal conditions. The share transaction would be
   invalid if the notice is not issued.

Rights & Obligations of Party A

 * Party A shall offer the self-owned operation place no more than 7 days since
   the contract was signed.

--------------------------------------------------------------------------------

 * Party A is in charge of the planning and management of the investment for the
   incorporation, decoration and operation of the company.
 * Party A is entitled to supervise Party B’s activities on incorporation,
   decoration and operation of the company.
 * Party A shall assist Party B to handle the issues about the company’s
   business license, permission licenses and etc.

Rights & Obligations of Party B

 * Party B is in charge of handle the issues about the company’s business
   license, permission licenses and etc.
 * Party B is in charge of the formulation of the management establishment and
   in charge of the training and assessment of the staff,
 * Party B is in charge of the formulation of the price structure and service
   examine strandard.
 * Party B is in charge of the maintenance of the operation place, equipments
   and institutions, which could not be changed, altered or replaced by Party B
   without the written consent issued by Party A.
 * Party B could not be engaged in any same or similar industries without the
   written consent issued by Party A.

Business Operation & Management Organ

 * The new company would set up the establishment that the general manager would
   be in charge of the operation and management of the company. Party B would be
   on the position, and the term of a general manager would be 5 years. Party B
   is in charge of the new company’s oral operation and management to ensure the
   profit planning jointly made by Party A and Party B could be completed.

Profit Distribution

 * All of the net profit gained during the early-time of the new company’s
   operation shall be used to return the Parties investment and the relevant
   interest. The annual interest is 12%.

Headlines of the articles omitted

 * Finance & Accounting
 * Liquidation of the new company
 * Validity, Modification and Termination of Contract
 * Force Majeure
 * Dispute Settlement
 * Miscellaneous

2

--------------------------------------------------------------------------------